DETAILED ACTION
This Office Action is responsive to the AFCP 2.0 filed 22 March 2021.  Claims 

1-15 and 17-20 are now pending.  The Examiner acknowledges the amendments to 

claims 1-3 and 15, as well as the cancellation of claim 16.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-15 and 17-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-10, while the prior art teaches an intraluminal retractor, comprising: an elongated element; a plurality of shaping segments on the elongated element, each shaping segment including: a body including a first half and a second half over the elongated element to selectively define orientations of an adjacent pair of shaping segments of the plurality of shaping segments; a channel extending through a length of the body, the channel including a first half recessed in an abutting surface of the first half of the body and a second half recessed in an abutting surface of the second half of the body, the channel capable of receiving a portion of the elongated element and enabling each shaping segment to be oriented in a plurality of orientations about the portion of the elongated element; and ends, including a proximal end and a distal end opposite from one another; and an actuator that selectively enables: placement of adjacent shaping segments of the plurality of shaping segments in a relaxed state; or forcing the 
4.	Regarding claims 11-14, while the prior art teaches an intraluminal retractor, comprising: an elongated element; a plurality of shaping segments positioned sequentially along a length of the elongated element, each shaping segment including: a body including a first half and a second half capable of being assembled with each other over the elongated element to define an orientation of each shaping segment relative to an orientation of at least one adjacent shaping segment; a channel extending through a length of the body, the channel including a first half recessed in an abutting surface of the first half of the body and a second half recessed in an abutting surface of the second half of the body, the channel capable of receiving a portion of the elongated element and enabling each shaping segment to be oriented in a plurality of orientations about the portion of the elongated element; and ends, including a proximal end and a distal end opposite from one another, the intraluminal retractor having a relaxed state in which positions of adjacent shaping segments of the plurality of shaping segments are able to change relative to one another, the intraluminal retractor having a retracted state in which the plurality of shaping segments is rigid, positions of adjacent shaping segments of the plurality of shaping segments being substantially fixed relative 
5.	Regarding claims 15 and 17-20, while the prior art teaches a method for moving a portion of an esophagus away from a left atrium of a heart, comprising: assembling a plurality of shaping segments with an elongated element in orientations to define a shapeable element that will deflect the esophagus in a desired manner; inserting the shapeable element into the esophagus while the shapeable element is in a relaxed state; and introducing tension into the shapeable element to bring the shapeable element into a retracted state to deflect the portion of the esophagus away from the left atrium of the heart without distending the esophagus, the prior art of record does not teach or fairly suggest a method for moving a portion of an esophagus away from a left atrium of a heart as claimed by Applicant, wherein assembling comprises: orienting a first member of each shaping segment in a desired position along the elongated element and relative to at least one adjacent shaping segment of the plurality of shaping segments; introducing a portion of the elongated element into a portion of a channel recessed within an abutting surface of the first member of each shaping segment; and securing a second member of each shaping segment over the abutting surface of the first member, with the portion of the elongated element within the channel recessed within the abutting surface of the first member.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791